Exhibit 99.3 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE DECEMBER 28, 2009 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION SECURES NEW PIPELINE CAPACITY TO EXPAND NATURAL GAS MARKET IN NEW YORK CITY METRO AREA Spectra Energy Pipeline to Deliver Natural Gas from Chesapeake’s Marcellus Shale Production OKLAHOMA CITY, OKLAHOMA, DECEMBER 28, 2009 – Chesapeake Energy Marketing, Inc., a subsidiary of Chesapeake Energy Corporation (NYSE:CHK), announced today that it has entered into an agreement to be the largest of three anchor shippers on a new Spectra Energy Corp (NYSE:SE) natural gas pipeline project to serve the large and growing New York City metropolitan area natural gas market.Spectra Energy will construct facilities on its Algonquin Gas Transmission and Texas Eastern Transmission pipeline systems, including approximately 16 miles of 30-inch pipeline from Staten Island to Manhattan.Once completed, the pipeline will provide a new interconnect with facilities of Consolidated Edison of New York (NYSE:ED), which will deliver up to 800 million cubic feet per day (mmcf/d) of additional natural gas to Con Edison’s service area.Chesapeake is the largest capacity holder with a commitment of up to 425 mmcf/d.The expansion is expected to be in service by year-end 2013. Aubrey K.
